WOLF, Judge.
This court finds no error in the sentencing of the defendant in accordance with § 775.084(l)(b), Fla.Stat. See Valicenti v. State, 559 So.2d 431 (Fla. 4th DCA 1990).
It does appear, however, that the defendant may not have properly received credit for time served. We, therefore, remand for the trial judge to make an appropriate determination concerning credit for time served. In all other respects, the judgment of conviction and sentence are affirmed.
WIGGINTON and BARFIELD, JJ., concur.